Citation Nr: 9916417	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-33 103	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1969 to April 
1972.  This appeal originally arose from a March 1993 rating 
action which denied service connection for an acquired 
psychiatric disorder, to include a post-traumatic stress 
disorder (PTSD), residuals of a shell fragment wound (SFW) to 
the left side of the neck, and bilateral hearing loss, and 
which granted service connection for residuals of injury to 
the right ring finger and assigned a noncompensable rating 
from November 1992; the veteran appealed the noncompensable 
rating as inadequate.  By rating action of November 1994, 
service connection was granted for an acquired psychiatric 
disorder, PTSD; this constitutes a full grant of the benefit 
sought on appeal with respect to that issue.  

By decision of February 1997, the Board of Veterans Appeals 
(Board) denied service connection for residuals of a SFW to 
the left side of the neck, and a compensable rating for 
residuals of injury to the right ring finger, and remanded 
the issue of service connection for bilateral hearing loss to 
the RO for further development of the evidence.  By decision 
of March 1998, the Board denied service connection for 
bilateral hearing loss.

This matter is currently before the Board pursuant to a 
November 1998 Order of the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1999) (hereinafter, the "Court"), wherein the March 
1998 Board decision on appeal to the Court was vacated, and 
the issue of service connection for bilateral hearing loss 
was remanded to the Board for development and readjudication 
consistent with the contents of a November 1998 Joint Motion 
for Remand of the appellant and the VA General Counsel (Joint 
Motion).  [redacted].  



REMAND

The veteran contends, in effect, that he suffers from 
bilateral hearing loss as a result of acoustic trauma in 
service.  His service records reflect service in Vietnam from 
October 1969 to July 1970, receipt of the Combat 
Infantryman's Badge, and military occupational specialties as 
an indirect fire crewman and an aircraft mechanic and 
repairman.  The service medical records include an assessment 
of high-frequency hearing loss on audiological examination of 
May 1970.  Audiological examination in March 1972 near the 
time of separation from service showed pure tone thresholds 
of 0 decibels at all frequencies tested.  

On VA audiological examination of January 1993, an at least 
20-year history of bilateral decreased hearing thresholds was 
noted, as well as a history of exposure to noise during 
military duty as a helicopter crew chief; current test 
results showed precipitous, severe bilateral high-frequency 
sensorineural hearing loss.  At the October 1993 RO hearing 
on appeal, the veteran testified that his bilateral hearing 
loss was due to noise from being around helicopters and jet 
aircraft in service, as well as noise he experienced during 
the course of his duties as a mortar crewman in Vietnam.  The 
impression following VA audiological examination in April 
1996 was bilateral high-frequency sensorineural hearing loss.

In a statement of July 1996, W.J. Larsen, M.S., CCC-A, a 
board-certified audiologist, stated that audiological 
evaluation of the veteran in January 1995 showed severe, 
high-frequency sensorineural hearing loss.  In a statement of 
early April 1997, Mr. Larsen opined that it was at least as 
likely as not that the veteran's severe, high-frequency 
sensorineural hearing loss was a noise-induced hearing loss, 
given the amount of noise exposure described by the veteran 
and the configuration of the audiogram.  Given the noise 
levels that the veteran reported being exposed to during 
military service, Mr. Larsen opined that it seemed likely 
that this noise was the cause for most, if not all, of his 
hearing impairment.

On VA audiometric examination of late April 1997, the veteran 
gave an over       25-year history of a decrease in hearing 
thresholds, noting exposure to much noise during military 
service duties on a mortar crew and as a helicopter mechanic, 
and limited occupational noise exposure.  He also reported 
the onset of bilateral, constant tinnitus in Vietnam 
following the firing of artillery.  Audiological test results 
indicated precipitous, moderate-to-severe bilateral 
sensorineural hearing loss.  On VA otological examination 
subsequently in April 1997, the veteran gave a history of 
exposure to mortar, artillery, and helicopter noise during 
the course of his duties as a crewman in service in Vietnam, 
which he felt had affected his hearing.  The examiner noted 
current audiological tests showing severe-to-profound, 
bilateral high-tone neurosensory hearing loss, and, in 
reviewing the veteran's claims folder including the service 
medical records, audiological tests in March 1972, near the 
time of separation from service, showing normal hearing 
thresholds for all frequencies and no hearing loss in either 
ear.  On that record, the examiner concluded that the veteran 
could not have had acoustic trauma which he sustained in 
service, and that he did have high-tone neurosensory hearing 
loss later in life, which was because of a congenital history 
or exposure to noise or any other etiology, but was not 
related to any incident of military service.

In a statement of February 1998, Mr. Larsen stated that he 
had reviewed 3 of the veteran's inservice audiological 
examination reports dated in December 1968, May 1970, and 
March 1972, as well as the 1997 VA audiological/ear 
examination report, and opined that the 1997 VA examiner had 
failed to consider all of the inservice clinical findings, or 
chose to ignore the most compelling evidence, in reaching his 
conclusions as to the etiology of the veteran's hearing loss, 
and had based his conclusions upon what was felt to be the 
most unreliable March 1972 audiological test results.  Mr. 
Larsen opined that the May 1970 inservice audiological test 
results clearly suggesting bilateral high-frequency hearing 
loss were probably the most accurate, and, on the basis of a 
review of all the evidence, concluded that the veteran's 
hearing loss was most probably noise-induced and mostly, if 
not completely, caused by the noise he was exposed to in 
service.

In vacating the March 1998 Board decision denying service 
connection for bilateral hearing loss pursuant to the 
contents of the November 1998 Joint Motion, the Court found 
that Board decision deficient in essentially 2 respects: 
failing to give adequate reasons and bases for denying 
service connection (specifically, failing to discuss and 
consider Mr. Larsen's February 1998 opinions and 
conclusions), and failing to ensure compliance with 
instructions contained in the earlier February 1997 Board 
Remand Order.  With respect to the latter failing, the April 
1997 VA otological examination report was held to be 
deficient in these respects: failing to have reviewed any 
medical records other than the March 1972 service examination 
report; failing to discuss the validity or reliability of an 
audiological examination which reflected threshold hearing 
levels of all zeros; failing to explain the basis for the 
conclusions that the veteran could not have had acoustic 
trauma which he sustained in service, and that his current 
high-tone neurosensory hearing loss was because of a 
congenital history or exposure to noise or any other 
etiology; and the lack of evidence in the record which 
described the April 1997 VA otological examiner's 
qualifications as either a doctor or a "specialist in ear 
disorders."  Citing Stegall v. West, 11 Vet. App. 268 
(1998), the Court held the Board's failure to ensure 
compliance with instructions contained in the February 1997 
Board Remand Order to be error requiring another remand.  
Under the circumstances, this case is REMANDED to the RO for 
the following action: 
             
1. The RO should afford the veteran a VA 
otological examination by a specialist 
in ear disorders to determine the 
etiology of his current bilateral 
hearing loss.  The claims folder and a 
copy of this Remand Order must be made 
available to and reviewed by the 
examiner prior to the examination.  
The examination report should reflect 
the examiner's qualifications as a 
specialist in otology and that 
pertinent aspects of the veteran's 
military and audiological history have 
been reviewed.  All clinical findings 
should be reported in detail.  The 
examiner should render opinions for 
the record as to whether it is at 
least as likely as not that the 
veteran's current bilateral hearing 
loss (a) was present in service or 
within 1 year of separation therefrom, 
and (b) is related to acoustic trauma 
which he has reported occurred in 
service.  The examination report must 
specifically (a) reflect that all 
audiological test results and 
evaluation reports in the record have 
been reviewed; (b) discuss the 
validity or reliability of the March 
1972 inservice audiological 
examination report which reflects 
threshold hearing levels of all zeros; 
(c) and clearly set forth the clinical 
findings and reasons upon which the 
abovementioned medical opinions are 
based.

2. Following the completion of the 
examination, the RO must review the 
examination report and ensure that it 
contains all requested comments and 
medical opinions.

3. The RO should then readjudicate the 
claim for service connection, with 
attention to the holding of the Court 
in Hensley v. Brown, 5 Vet. App. 155 
(1993) (Although audiometric test 
results at the time of separation from 
service do not meet the 38 C.F.R. 
§ 3.385 regulatory requirements for 
establishing a "disability" during 
service, service connection for a 
hearing disability which currently 
meets those regulatory requirements 
for hearing loss disability can 
nevertheless be established by 
evidence that the current disability 
is causally related to service).

If the veteran's claim has not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


